             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


STRATEGIC DELIVERY
SOLUTIONS, LLC,

                 Plaintiff,        Civil Action No.
                                   5:19-MC-0012 (GTS/DEP)
           v.
                                   Underlying Litigation
STALLION EXPRESS, LLC, et al.,     Civil Action No.:
                                   2:18-CV-08779 (D.N.J.)
                 Defendants.


In the Matter of the Enforcement
of a Subpoena Issued to

                 Vicki M. Felix.


APPEARANCES:                       OF COUNSEL:

FOR PLAINTIFF:

OLENDER FELDMAN LLP                LAUREN PAXTON, ESQ.
422 Morris Avenue                  HOWARD MATALAN, ESQ.
Summit, New Jersey 07901

FOR DEFENDANTS:

BOND, SCHOENECK & KING, PLLC       LIZA R. MAGLEY, ESQ.
One Lincoln Center                 STEPHEN A. DONATO, ESQ.
Syracuse, New York 13202

BENESCH, FRIEDLANDER,              KEVIN M. CAPUZZI, ESQ.
 COPLAN & ARONOFF LLP
39 Broadway, 25th Floor
New York, New York 10006
FOR NON-PARTY WITNESS:

VICKI M. FELIX, Pro Se
104 Maple Manor Drive
North Syracuse, NY
DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE


                                   ORDER

      The underlying action, which is currently pending in the District of

New Jersey, arises from allegations that defendant Stallion Express, LLC

misappropriated the proprietary and confidential business information and

trade secrets of plaintiff Strategic Delivery Solutions, LLC to unfairly

compete. In connection with that matter, and currently pending before this

court, is an unopposed motion by defendants to compel Vicki M. Felix, a

non-party and former employee of both Strategic Delivery Solutions and

Stallion Express to appear for deposition and to produce certain

documents in connection with this action.

      As part of the discovery process, defendants scheduled Ms. Felix's

deposition for March 20, 2019 in the Western District of New York. See

Dkt. No. 1-2 at 51-58. Although Ms. Felix received notice of the deposition,

she indicated to defendants' counsel that she was unable to appear at the

time and place noticed. Dkt. No. 1-2 at 72-74. On April 9, 2019,

defendants filed the present motion, which was not opposed by plaintiff or
                                       2
Ms. Felix. Dkt. No. 5. Oral argument was heard concerning the motion on

April 22, 2019, at which time Ms. Felix appeared and indicated her

intention to comply with the subpoena, subject to her work constraints.

      Based upon the foregoing, and defendants' written and oral

submissions, it is hereby ORDERED, as follows:

      (1) Defendants' motion to compel (Dkt. No. 1) is GRANTED.

      (2) Non-party witness Vicki M. Felix shall appear for a deposition not

later than thirty (30) days from the date of this order, at a mutually

agreeable time and place, and shall produce all documents within her

possession, custody, or control referenced in Exhibit A to the subpoena

issued to Ms. Felix. Ms. Felix is cautioned that her failure to comply

with this order may subject her to sanctions pursuant to Rule 45(g) of

the Federal Rules of Civil Procedure, including a directive by this

court that she pay defendants' reasonable expenses, including

attorney's fees, caused by her failure to comply with the subpoena

and orders of this court, and a recommendation that Ms. Felix be

found in contempt and subject to arrest.

      (3) Defendants' counsel shall serve a copy of the deposition and

document subpoena upon non-party witness Vicki M. in manner

prescribed under Rule 4 of the Federal Rules of Civil Procedure no later


                                       3
than Monday, April 29, 2019.

      (4) The clerk of the court respectfully directed to forward copies of

this order electronically to attorneys for the parties in the action, as well as

one copy to Vicki M. Felix at 104 Maple Manor Drive, North Syracuse,

New York 13212 by regular mail.




Dated:      April 22, 2019
            Syracuse, New York




                                       4
